Citation Nr: 0913226	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-21 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypogonadism.

2.  Entitlement to service connection for osteopenia.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION


The Veteran served on active duty from September 1983 to 
December 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  By this decision, the RO, in 
pertinent part, denied claims for entitlement to service 
connection for hypogonadism, osteopenia, osteoarthritis, and 
dizziness, and denied claims for higher ratings for service-
connected disorders of the lumbar and cervical spine.  

In May 2007, the RO awarded an increased, 20 percent, rating 
for the residuals of a spinal compression at T6-8 and L4-5 
retroactive to the original award of service.  

The Veteran indicated in his July 2007 substantive appeal 
that he was no longer appealing for higher ratings for his 
disorders of the lumbar and cervical pine.  He also indicated 
that he was not appealing for service connection for 
osteoarthritis and dizziness.  As such, only the two matters 
on the title page remain in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary to obtain outstanding treatment 
records.  In the Veteran's July 2007 substantive appeal he 
indicated that he was receiving treatment from the 51st 
Medical Group at Osan Air Base, Korea.  Specifically, he 
indicated that he underwent a repeat bone density scan, which 
showed osteopenia, and was currently being treated with 
Fosamax for the disorder.  A preliminary review of the record 
reveals that retiree medical records from Osan Air Base have 
not been associated with the claims folder.  Such must be 
obtained upon Remand.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

A remand is also necessary in order to afford the Veteran an 
adequate VA examination to determine whether he currently has 
hypogonadism and/or osteopenia related to his active service.  
38 U.S.C.A. § 5103A.  While the Veteran was afforded a VA 
examination in October 2004 and November 2004, it does not 
appear the examiner reviewed the Veteran's service treatment 
records, which contained diagnoses and treatment of both 
hypogonadism and osteopenia.  As it is essential that each 
disability be viewed in relation to its history, and in light 
of the Veteran's contentions that he is currently undergoing 
treatment for at least the osteopenia, the Board finds the 
2004 VA examinations to be inadequate.  38 C.F.R. § 4.1.  

After receipt of any additional records obtained upon remand, 
the Veteran must be afforded VA examinations in connection 
with the claims on appeal.  The examiner is asked to address 
the specific questions set forth in the numbered paragraphs 
below.  

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice that meets all due process 
requirements.   



In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for  
hypogonadism and osteopenia since his 
discharge from service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should obtain 
medical retiree records of the Veteran 
maintained at the 51st Medical Group, 
Osan Air Base, Korea, 96278.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

2.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
an examination to ascertain the nature 
and etiology of any currently diagnosed 
hypogonadism and osteopenia.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion as to whether the 
Veteran currently has diagnosed 
hypogonadism and osteopenia objectively 
demonstrated by laboratory reports and 
bone density studies.  If yes, the 
examiner must indicate whether any 
currently diagnosed hypogonadism and 
osteopenia is at least as likely as not 
related to the Veteran's period of active 
military service on any basis.  The 
examiner must make specific reference to 
the service treatment records which show 
the Veteran was diagnosed with and 
treated for hypogonadism and osteopenia.  
All pertinent clinical findings, to 
include laboratory reports and bone 
density studies, and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

4.   If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

